Jones, J.
It will be seen that by the statute of 1907 there is added to the list of those who may receive the benefits of the pension fund a beneficiary designated as a “dependent daughter.” The problem presented is whether under this statute a normal, healthy child, a daughter, being a minor, is a dependent and entitled to a pension after reaching the age of eighteen years.
It is claimed by appellant’s .counsel that the amendment of 1907 adding the words “dependent daughter” includes all situations where there is left surviving by a deceased member of the fire department a dependent daughter irrespective of her age. On the other hand, it is urged by respondents’ counsel that the amendment created an entirely new and distinct class of beneficiaries for which previously no provision had been made; and this was the view adopted by the trial court.
*34In one sense any child, of tender years is a dependent. If the deceased member of the department had left a son ten years of age or younger, he would have been like a daughter, dependent, but it must be conceded that he could not have been classified as a dependent under the statute, and it is difficult to perceive why the legislature should have singled out the daughter as entitled to a dependent’s pension merely on the ground of minority and denied the privilege to the son equally needing it.
It seems to us the more reasonable explanation of' the legislative meaning that it was intended to confer the pension upon a new class of beneficiaries. If a daughter over eighteen’years of age, dependent by reason of some physical disability, should survive her father and her mother, there would be good reason for extending to her the same benefit which a dependent father or mother received under the statute.
The argument that mere minority and lack of property allowed the daughter to be classified as a dependent entitled to the pension indefinitely until her marriage or so long as dependency might continue seems to us inconsistent with the other language in the statute, “In no event shall any allowance be paid to any . . . minor child after it attains the age of eighteen years.” If the legislature had the intention to continue the pension beyond the age of eighteen and until dependency ceased, the addition to the clause above quoted, as suggested by respondents’ counsel, of the following words, “unless such child is a dependent daughter,” would have made the meaning perfectly clear. The omission of any such language and the command that no allowance be paid to any minor child after the age of eighteen seem to lead to the conclusion that the petitioner was not in the class entitled to a dependent’s pension.
it is claimed by respondents’ counsel that the statute would include as a dependent a daughter who had taken the *35mother’s place as the head of the household, thus devoting herself to the interests of the family and depriving herself of the opportunity to learn how to earn her own living, and perhaps giving up her chances of marriage. But it is not necessary to decide this question. In some respects the meaning of the statute is not clear. We confine our decision to the facts of the present case, and hold that the mere fact that the claimant was a minor without property did not entitle her to be classified as a dependent daughter.
By the Court. — Judgment affirmed.